Title: To James Madison from James Monroe, 17 April 1816
From: Monroe, James
To: Madison, James


                    
                        
                            Department of State, April 17th. 1816.
                        
                        The Secretary of State, to whom was referred the Resolution of the House of Representatives, requesting the President to cause to be laid before that House information relative to the duties laid on Articles imported from the United States into the British Provinces of Canada, Nova Scotia, and New Brunswick; relative to the Duties on Articles exported to

the United States from the said Provinces; the duties laid on Goods, Wares, and Merchandise, imported into the British West India Islands, or any of them, from the United States, or from Colonies in America owned by other foreign European Powers; and, likewise, as to the Duties on imports and exports to which vessels of the United States are subject in the Ports of the British East Indies; has the honor to state, that, as the information received by the Department, on the subject of these inquiries, since the Peace, from Public Agents, has been very defective, he has been under the necessity of resorting to the Collectors of the Customs, and other respectable sources, within the reach of the Department, to enable him to comply with the Call of the House, which produced inevitable delay in making this Report. He begs leave further to state, that the accompanying tables, numbered 1. 2. 3. 4. 5. and 6. embrace all the information that he has been able to obtain relative to the objects of the Resolution. It is believed that it is substantially correct, though less particular and precise than might be wished. From these tables it will be seen, that the vessels of the United States are excluded from all participation in the trade, by sea, of the provincial or colonial possessions of Great Britain in America, with the exception of Bermuda and the Bahama Islands, where they are restricted to a very limited Commerce, particularly designated in the table numbered 4. It will be moreover seen, that this trade is confined exclusively to British vessels, and, in most instances, to British merchants, and articles of minor value as respects both imports and exports. Whether, under the existing Regulations in Canada, the trade by inland navigation between the United States and those Provinces is confined to British Vessels, is not distinctly understood. Respectfully submitted.
                        
                            
                                Jas. Monroe
                            
                        
                    
                    
                        [Enclosure]
                        Table No. 1. Information relative to the Duties laid on Articles imported from the United States into the British Province of Canada.
                        On the 29th of May, 1815, the intercourse between the United States and Canada was regulated by an order in Council, in Canada, of that date.
                        This order directs, “That duties shall be paid and collected on all Goods and Commodities imported from the United States, agreeably to the following Tariff,[“] viz:
                        All kinds of wood and lumber, seeds and grain of every sort, all kinds of provisions, and live stock, flour, pot, and pearl ashes, furs, skins, pig iron, and tallow, may be imported, duty free—
                        
                            
                                Castings of iron
                                at
                                32 ½ pr. ct. ad valorem.
                            
                            
                                Rolled and slit iron
                                
                                1d. pr. pound.
                            
                            
                                Spikes, nails, and brads,
                                
                                2d   ditto.
                            
                            
                                Wax candles
                                
                                7d.   ditto.
                            
                            
                            
                                Spermaceti, tallow, or part wax
                                
                                2d   ditto.
                            
                            
                                Hats, hat-bodies, or caps
                                
                                32 ½ pr. ct. ad valorem.
                            
                            
                                Paper of all kinds
                                
                                27 ½   ditto.
                            
                            
                                [Playing cards
                                
                                2s. 6d. per pack
                            
                            
                                Boots and bootees
                                
                                7s. 6d. per pair
                            
                            
                                Saddles and bridles
                                
                                £30 per cent. ad valorem
                            
                            
                                Manufactured tobacco
                                
                                7d. per pound
                            
                            
                                Segars of American Manufacture
                                
                                20s. per pound]
                            
                            
                                Snuff
                                
                                1s. per ditto
                            
                            
                                Leather, including all Hides or Skins, tanned or dressed
                                }
                                32 ½ pr. ct. ad valor⟨em⟩
                            
                            
                                Shoes and Gloves of all kinds
                                
                                32 ½ per cent ditto.
                            
                            
                                All gold or silver plated ware, jewelry, and paste work
                                }
                                32 ½ per cent. ditto.
                            
                            
                                Spirits of American Manufacture
                                
                                3/ per gallon.
                            
                        
                        All other articles of the growth, produce, or manufacture, of the United States, shall pay a duty of 10 per cent. ad valorem, over and above such duties as are chargeable by law.⟨*⟩
                        *It is understood that this tariff of duties was to continue until April 1816. It is now stated that the above Order in Council is no longer in force; and that the produce and [manufactures of foreign countries are not admitted into Canada from the United States; and that all manufactures or produce of the United States which are admitted, except provisions, pay a duty of thirty-three] and one-third per cent.
                        Table No. 2. Information relative to the Duties laid on Articles imported from the United States into the British Provinces of Nova Scotia and New Brunswick.
                        
                            
                                Horses, neat Cattle, Sheep, Hogs, Poultry, Boards, Heading, Hoops, Planks, Scantling, Shingles, and squared Timber, are admitted
                                free.
                            
                            
                                Barley, Beans, Biscuit, Bread, Flour, Oats, Peas, Potatoes, Rice, Red Oak Staves, and Wheat
                                10 pr. ct. ad val.
                            
                        
                        Note. No American Vessel is now admitted into Nova Scotia or New Brunswick. The Governors of New Brunswick and Nova Scotia are empowered to permit the introduction into those Colonies, by Proclamation, of certain Articles. Such Proclamations have been always issued every three months: The last was issued on the 6th of February 1816, and authorizes

British subjects to import into Nova Scotia and New Brunswick, from the United States, in British built Ships or vessels, owned and navigated agreeably to the laws of Great Britain, for the space of three months from the date, the articles mentioned in the preceding Table.
                        Table No. 3. Information relative to the Duties on Articles exported to the United States from the British provinces of Canada, Nova Scotia, and New Brunswick.
                        
                            
                                
                                
                                    Canada.
                                
                                
                                    Nova Scotia.
                                
                                
                                    New Brunswick.
                                
                            
                            
                                Codfish
                                Note. The imports
                                no export duty.
                                no export duty.
                            
                            
                                Pickled fish
                                into the United
                                  do.   do.
                                  do.   do.
                            
                            
                                Salmon
                                States from Canada
                                  do.   do.
                                  do.   do.
                            
                            
                                Mackerel
                                are not very great
                                  do.   do.
                                  do.   do.
                            
                            
                                ⟨D⟩ried and smoked Herring
                                now, it being cheaper
                                  do.   do.
                                  do.   do.
                            
                            
                                Tongues and sounds
                                to import directly
                                  do.   do.
                                  do.   do.
                            
                            
                                ⟨P⟩laster of Paris
                                from Great Britain.
                                1 Dollar per ton.
                                4 Dolls. per ton.
                            
                        
                        Note. The preceding are the principal articles which are the growth, produce, or manufacture, of Nova Scoti⟨a,⟩ and New Brunswick, and which are exported from those colonies to the United States. All articles are permitted to be thence exported to the United States, except salt-petre and munitions of war. On the articles exported, which are the products of Great Britain or her other colonies, there is a duty imposed, on their importation into the provinces of Nova Scotia and New Brunswic⟨k⟩ of five per cent. which is nearly all drawn back when the go⟨ods⟩ are exported to the United States. There are a few articles, however, which are an exception to this rule: Rum, if imported into the colony, being, to the amount of two-thirds of its value, bought with the produce of the colony, pays 20 per cent. and has a drawback of 18. Rum otherwise bought pays 25 per cent. and has a drawback of 22 per cent. Sugar, if purchased as the first mentioned rum, pays 70 per cent. and has a drawback of 59 per cent. All other sugar pays 120 per cent. and has a drawback of 109 per cent. Coffee, if purchased, also to the amount of two-thirds of its value, with the produce of the colony, pays 2 cents per lb. and has a drawback of 2 cents. Other coffee pays 4 cents, and has a drawback of 3 cents 6 ⅔ mills. Molasses pays 2 cents per gallon, and has a drawback of 8 ⅓ mills. Wines pay 40 cents per gallon, and have a drawback of 34 cents. Gin pays 34 cents per gallon, and has a drawback of 29 cents. Brandy the same duty and drawback. There is, besides, what is called a king’s duty on wine, from the Islands, of 15 dollars per pipe, and from Great Britain and ports in the Mediterranean not French, of 244 cents per pipe. In the year 1815, the Government of Nova Scotia laid a duty of a dollar per ton on plaster of Paris, landed to the northward and westward of Cape Cod. Recently, a duty of 4 dollars per ton has been

imposed by the Government of New Brunswick on plaster of Paris landed in the United States north of Cape Cod.
                        Table No. 4. Information relative to Duties laid on Goods, Wares, and Merchandise, imported into the British West India Islands, or any of them, from the United States.
                        ⟨N⟩ote. Where, in this Table, an article ⟨of i⟩mport is stated as “not admitted,” it ⟨is⟩ an inference drawn from the absence ⟨of⟩ that article in the list of articles admit[t]ed.
                        
                            
                                
                                
                                    Jamaica.
                                
                                
                                    Tobago.
                                
                            
                            
                                Beans
                                25 cts. per 100 lbs.
                                12 ½ cents per bushel.
                            
                            
                                Biscuit
                                100 cts. per 100 lbs.
                                not admitted.
                            
                            
                                Bread
                                100 cts. per 100 lbs.
                                50 cts. per cwt.
                            
                            
                                Flour, wheat
                                200 cts. per bbl.
                                100 cts. per bbl.
                            
                            
                                Hoops, of wood
                                75 cts. per 1,000.
                                hhd. 83 ⅓ cents per 1,000.
                            
                            
                                Horses, neat cattle, and other live stock
                                10 per cent. ad val.
                                10 pr. ct. on the value at the place of importation.
                            
                            
                                Indian Corn
                                25 cts. per bush.
                                12 ½ cts. per bush.
                            
                            
                                Lumber, pine
                                300 cts. per 1,000 ft.
                                150 cts. per 1,000 feet.
                            
                            
                                ———pitch pine
                                450 cts. pr. 1,000 feet.
                                225 cts. pr. 1,000 feet.
                            
                            
                                Masts and spars
                                450 cts. pr. 1,000 ft.
                                not admitted.
                            
                            
                                Meal, of rye, peas, beans, or Indian corn.
                                100 cts. pr. bbl.
                                not admitted.
                            
                            
                                Peas
                                25 cts. per bush.
                                12 ½ cts. per bush.
                            
                            
                                Planks
                                450 cts. pr. 1,000 ft.
                                not admitted.
                            
                            
                                Rice
                                100 cts. pr. 100lbs.
                                38 cts. pr. 100 lbs. ⟨neat.⟩
                            
                            
                                Rye
                                not admitted.
                                12 cts. per bus⟨h.⟩
                            
                            
                                Shingles, not more than 12 inch.
                                100 cts. pr. 1,000.
                                “Boston chips”—50 cts. per ⟨1000.⟩
                            
                            
                                ———more than 12 inch.
                                200 cts. pr. 1,000.
                                100 cts. per 1,000.
                            
                            
                                Staves, red oak
                                300 cts. pr. 1,200.
                                300 cts. pr. 1,000 p’s.
                            
                            
                                ———white oak
                                225 cts. per 1,200.
                                225 cts. pr. 1,000 do.
                            
                            
                                
                                Heading the same as white oak staves.
                                
                            
                            
                                Timber
                                450 cts. pr. 1,000 ft.
                                not admitted.
                            
                        
                        Note. The trade of Jamaica, to and from the United States, according to recent British regulations, is to be carried on ⟨in British vessels only, and⟩ the articles admitted ⟨into that island must be the property of British subjects and carried⟩ in British vessels only, and British subjects. The importation of the product⟨s⟩ of the United States from other colonies in the West Indie⟨s⟩ is not allowed. Every description of fish is prohibited admission

into the Island of Jamaica. Rum, molasses, and pim⟨ento⟩ alone, can be exported therefrom, paying a duty of 10 pr. cent. ad valorem.
                        At present vessels of the United States are not allowed to import into the Island of Tobago any kind of merchandise whatever, nor to go there in ballast and bri⟨n⟩g away cargoes of any sort.
                        Lumber and provisions have been recently permi⟨t⟩ted to be imported into Antigua, from the United Sta⟨tes,⟩ in British vessels.
                        Generally speaking, since the peace, vessel⟨s⟩ of the United States have been prohibited an entry at all the British West India Islands. Into Bermuda, which, strictly speaking, is not regarded as on⟨e⟩ of the West Indies, vessels of the United States may carry flour, rice, corn, and lumber, upon paying a duty of 5 ½ per cent. Rum, sugar, molasses, and salt, may be exported on paying a duty of 5 per cent. Port charges, about 20 dollars. No tonnage or light money. But Bermuda is a mere place of entrepôt, at which the United States have little or no trade.
                        From the Bahamas, American vessels were, by proclamation of the Governor, on the 15 th of April last, excluded, unless they resorted to the ports of those Islands in ballast, for the purpose of loading with salt: In that case they are required to pay a King’s tonnage of 2s6d sterling per ton, and a colonial tonnage of 20 cents per ton: Also, an export duty of a half penny sterling ⟨on⟩ each bushel of salt. At this time no kind of salt⟨ed⟩ provisions is permitted to an entry in the Baham⟨as from⟩ the United States. Flour and corn pay no duty. Ric⟨e,⟩ bread, peas, and lumber, pay a duty of 5 per cent⟨, of⟩ from the United States. There is no export duty ⟨on⟩ articles exported in British Vessels, excepting Br⟨azil⟩letto, which pays 1 dollar and 25 cents per ton.
                        As to the Newfoundland trade, it may ⟨be⟩ proper to mention, that it is understood to be rest⟨ricted⟩ to the colonies and the mother country by act ⟨of⟩ parliament; but that licenses are grante⟨d by⟩ the king’s council in Great Britain, permit⟨ting⟩ certain persons in certain British Vessels, t⟨o be⟩ named in the license, to import into the col⟨ony,⟩ direct from the United States, bread, flour, ⟨corn,⟩ rice, and live stock. Fish of all kinds, oil, and ⟨the⟩ produce of Great Britain, can be exported from Newfoundland, into the United States, in British vessels only.
                        Table No. 5. Information relative to Duties laid on Goods, Wares, and Merchandise, imported into the British West India Islands, or any of them, from the United States, through Colonies in America, owned by other foreign European Powers, &c.
                        The information received in relation to this point leads to the general impression, that the importation of the products of the United States into

the British West Indies, from other foreign Colonies in that quarter, is not, at this time, allowed. As far as it regards the island of Jamaica, it has been distinctly stated, from an authentic source, that the Governor’s Proclamation, permitting the importation of the productions of the United States from the Spanish, or other neutral, colonies, having expired on the 30th of November last, the importation is prohibited in any other than a direct manner; and that, as will be seen in table numbered 3, must be in British vessels only. When the products of the United States were admitted, from the other European Colonies in America, into Jamaica, the duties were the same as if they had been imported direct from the United States.
                        As to duties laid in the British West India Islands on goods, wares, and merchandise, other than those of the United States, when imported from Colonies in America owned by other foreign European Powers, the Department of State is not furnished with any information.
                        Table No. 6. Information as to the Duties on Imports and Exports to which Vessels of the United States are subject in the Ports of the British East Indies.
                        
                            
                                  Imports.
                                
                                Duties.
                            
                            
                                The articles usually imported into Calcutta and Bombay from the United States, are Brandy and Hollands Gin, which pay
                                25 cents per Gallon.
                            
                            
                                Naval stores, spars, and Wines, which pay
                                20 per ct. advalorem.
                            
                        
                        Note. The preceding particulars have been communicated from one source: from another, a general Remark has been made, that all Articles from the United States imported into Bengal, are subject to a 20 per cent. duty, except Naval Stores, which pay i0 per cent. This duty is paid on a valuation of the articles as they are landed from the Vessels. The duty on tonnage is not precisely known. On one hand it is represented to be not exceeding one per cent. on the value of the vessel. On the other, it is said that American vessels pay more than double the duties that the English do, both on Imports and Exports, and double pilotage; and that the British Ships in the East India Colonies have an advantage over those of the United States of at least ten per cent. on imports and exports. On the 15th of last September, it is said, new Regulations with regard to Duties on imports and exports were published in Calcutta, which places British vessels on a still more favorable footing than they were before, compared with foreign vessels. The port charges are alleged to be very expensive at Calcutta, amounting to about 2 ½ per cent. on the articles exported from thence to the United States, exclusive of brokerage and Commission, which amount to about 2 ½ per cent. more. Of the
                        
                        
                            
                                  Exports.
                                
                                Duti⟨es.⟩
                                
                            
                            
                                Assafotida, Coffee, Cotton and silk Goods, Drugs and Medicines, Ginger, the Gums Arabic, Senegal, and Copal; Sal Ammoniac, Sugar and Turmerick, pay
                                7 ½ pr. ⟨centum ad valorem.⟩
                            
                            
                                Indigo pays, per cent.
                                378 ½ ce⟨nts per cwt.⟩
                            
                        
                        English ships, it is stated, receive a dra⟨w⟩back on silk Goods and Indigo, of five per ⟨centum.⟩
                        By a recent arrival from India, inf⟨orma⟩tion has been received, that all Goods th⟨ere im⟩ported, under the American flag, pay a ⟨duty⟩ of 20 per cent. on the Invoice, naval sto⟨res ex⟩cepted, which pay 10; under the British f⟨lag,⟩ 2 ½. All silk Goods, and cotton piece Goods, ⟨made⟩ in the Territories entirely subject to the In⟨dia⟩ Company, pay 7 ½ per cent. on a valuati⟨on⟩ made by the Collector at the port of exp⟨orta⟩tion; the British flag nothing, and is, per⟨haps,⟩ allowed some drawback. On cotton G⟨oods⟩ made in Districts not entirely subjec⟨t to⟩ British Power, the American flag is allowed a drawback of 2 ½ per cent. But it is represented that there is so much difficulty attending the passing the Goods when the drawback is Claimed, that it is often relinquished. The British flag receives a drawback of 7 ½ per cent. Dollars are now taxed at the mint 2 ½ per cent. and will not, probably, sell for more hereafter than 2 ½ per cent. profit.
                        With respect to Imports into the Cape of Good Hope, and the Isles of France and Bourbon, from the United States, it is understood that Naval Stores, Provisions, Brandy, Wines, Fish, Flour, Gin, and Specie, pay a duty of 6 per cent. ad valorem. The exports from those places to the United States, are Cotton, Cloves, saltpetre, coffee, sugar, pepper, spices, and hides, which are subject to a duty of 1 ½ per cent advalorem.
                        From Batavia, Manilla, and Sumatra, the articles of export are Sugar, Coffee, Camphor, spices, Cotton, Indigo, and pepper, the duties on which are varied at the pleasure of the Governor, according to the demands for the Current expenses of the different Colonies. No tariff has been received. Nothing but Specie is exported from the United States to those places.
                    
                